
	
		I
		112th CONGRESS
		1st Session
		H. R. 2702
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2011
			Mr. Gibson introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to clarify the
		  scope of the provision commonly referred to as the Wire Act, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wire Clarification Act of
			 2011.
		2.Scope of
			 so-called Wire ActSection 1084 of title 18, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(f)Clarification of
				scopeThis section,
				subchapter IV of chapter 53 of title 31, United States Code (enacted into law
				by the Unlawful Internet Gambling Enforcement Act of 2006), and any other
				provision of Federal law that establishes criminal penalties for any activity
				involved in placing, receiving or otherwise transmitting a bet or wager shall
				not apply to any bet or wager that is permissible under the Interstate
				Horseracing Act of 1978 (15 U.S.C. 3001 et
				seq.).
				.
		
